Citation Nr: 1610497	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD).  

The Board, in an August 2013 Board decision, denied evaluations for the Veteran's PTSD in excess of 30 percent for the period prior to June 4, 2013, and in excess of 70 percent for the period beginning June 4, 2013.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Following extensive briefing by the parties, the Court issued a February 2015 memorandum decision affirming the Board's decision respecting the increased evaluation issues for the staged rating periods for the Veteran's PTSD.  

However, the February 2015 memorandum decision found that the Board erred by failing to address a TDIU claim that had been reasonably raised by the record in connection with the Veteran's increased evaluation claim for PTSD; that TDIU claim was remanded to the Board to address in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The case was returned to the Board in July 2015, at which time the Board remanded the TDIU claim for further development.  The case has been returned to the Board at this time.  Unfortunately, the appeal again is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the July 2015 remand, the Board noted that an August 2013 Supplemental Claim raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of left eye status post cataract surgery at the Charleston VA Medical Center.  The Board referred that claim at that time; a review of the claims file at this time does not demonstrate that any development or adjudication of that claim has occurred at this time.  As the Board still does not have jurisdiction over it, although it has still been raised by the record, the Board again refers that issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In the July 2015 remand, the Board instructed that the AOJ properly develop a TDIU claim, including sending the Veteran the proper VCAA notice respecting a TDIU claim and providing the Veteran with a formal application for TDIU, VA Form 21-8940, such that he may submit that form to VA.  

In September 2015, the AOJ provided the Veteran VCAA notice respecting an increased evaluation claim, service connection claim, and new and material evidence claim.  The Board notes that the claim the AOJ was instructed to develop was a TDIU claim; the AOJ did not send the Veteran the proper VCAA notice respecting the TDIU claim, although it did enclose a blank VA Form 21-8940.  

Moreover, the AOJ was instructed to obtain a VA examination of the Veteran with an industrial/occupational specialist to address the combined effects of the Veteran's PTSD and left knee disability on his employability.  The AOJ instead obtained individual VA examinations of the Veteran's PTSD and left knee disability in October 2015.  

The Board notes that the left knee examiner did not even know that the Veteran had been service connected for a left knee disability, providing a negative service connection opinion for that disability; he also rendered a negative nexus opinion regarding the Veteran's right knee disability as well.  That examiner additionally noted that the Veteran's bilateral knee disabilities would not preclude substantially gainful employment, even though he was 90 years old, although the examiner also disclaimed using the Veteran's age as a factor in his employability opinion.  

The psychiatric examiner opined that he "would have to resort to speculation to indicate that [the Veteran]'s PTSD would render him unemployable.  He clearly has symptoms which would impact gainful employment, but they would likely be mild as his inability to be employed would primarily result from his numerous other medical conditions and subsequent complications."  What numerous medical conditions and complications-the examiner could not say, apparently.  Moreover, the examiner's opinion is internally inconsistent noting impact on his employment due to PTSD, although it was mild; on the other hand, his opinion was speculative.

The Board notes that neither of these opinions was rendered by an industrial/occupational specialist, nor does either of these opinions discuss the combined effects of his PTSD and left knee disability on his employability.

A review of the claims file documents that the Veteran has sought VA treatment at the Charleston, Atlanta, and Savannah VA Medical Centers in the past; the AOJ did not attempt to obtain VA treatment records, as the last VA records in the claims file are from May 2013, associated prior to the Board's August 2013 Board decision.  Thus, it appears to the Board that there are outstanding VA treatment records that may need to be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In short, none of the Board's previous remand instructions were completed.  Consequently, a remand is necessary in order to assure compliance with the Board's previous remand.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice for a TDIU claim; with that notice, enclose a VA Form 21-8940 for the Veteran to fill out and submit back to VA.  The Veteran is reminded that he should submit a VA Form 21-8940, as a failure to aid in development of his claim may result in his claim being denied.

2.  Obtain any relevant VA treatment records (to include those from the Savannah VA Medical Center) since May 2013 and associate those documents with the claims file.

3.  Obtain any relevant VA treatment records (including those from the Atlanta VA Medical Center) since September 2011 and associate those documents with the claims file.

4.  Obtain any relevant VA treatment records from the Charleston VA Medical Center since March 2005 and associate those documents with the claims file.

5.  Schedule the Veteran with an orthopedic specialist for a VA examination to determine the current severity of his left knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's left knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected left knee disability-if present-and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

The examiner should also state the effect the Veteran's left knee disability has on his occupational functioning.  If the Veteran is unemployed, the examiner should additionally opine whether the Veteran's left knee disability precludes him from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran with a psychiatrist for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should additionally opine whether the Veteran's psychiatric disability precludes him from obtaining and maintaining substantially gainful employment.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


7.  After completion of the above-ordered left knee and PTSD examinations, schedule the Veteran for a VA examination with an industrial/occupational specialist (This specialist may be a vocational specialist, social worker, or other appropriate occupational specialist.)  The examiner should review the claims file in conjunction with the examination.  

The examiner should obtain a detailed history of the Veteran's educational experience and occupational training and experience.

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disability and PTSD, either individually or the combined effects of those two disabilities (aggregated effects of his left knee and PTSD disabilities), precludes substantially gainful employment.  The examiner should specifically discuss the relevant medical evidence of record, including any functional impairment effecting his occupation noted during any and all VA examinations since June 2006.  

The examiner should also, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions provided should be without consideration of his age or any nonservice-connected disorders.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

